          Case 2:20-cv-00613-SMB Document 18 Filed 05/06/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Andrew Rosenkrantz, et al.,                    No. CV-20-00613-PHX-SMB
10                    Plaintiffs,                       ORDER
11       v.
12       Arizona Board of Regents,
13                    Defendant.
14
15                                      NOTICE TO PARTIES
16            This Court adheres to Section D of the ECF Administrative Policies & Procedures

17   Manual, specifically pages 8 & 9. Any motions, responses or replies filed for which a
18   courtesy copy is not delivered to the Court, as required1, will be stricken and not

19   considered.

20
21            Dated this 6th day of May, 2020.
22
23
24
25
26
27
28
     1
         All motions exceeding 10 pages in length, including exhibits and attachments.
